 



Exhibit 10.2
Warrant No. 08-__
AVANIR PHARMACEUTICALS
CLASS A COMMON STOCK WARRANT
     This certifies that ___ (the “Holder”), or assigns, for value received, is
entitled to purchase from Avanir Pharmaceuticals (the “Company”), subject to the
terms set forth below, a maximum of ___ fully-paid and non-assessable shares
(subject to adjustment as provided herein) of the Company’s Class A Common
Stock, no par value, (the “Warrant Shares”) for cash at a price of $1.43 per
share (the “Exercise Price”) (subject to adjustment as provided herein) at any
time or from time to time on or after April 4, 2008 (the “Initial Exercise
Date”) and up to and including 5:00 p.m. (New York City Time) on April 4, 2013
(the “Expiration Date”) upon surrender to the Company at its principal office
(or at such other location as the Company may advise the Holder in writing) of
this Warrant properly endorsed with the Notice of Subscription attached hereto
duly completed and signed and upon payment in cash or by check of the aggregate
Exercise Price for the number of shares for which this Warrant is being
exercised determined in accordance with the provisions hereof. The Exercise
Price is subject to adjustment as provided in Section 4 of this Warrant. This
Warrant is issued subject to the following terms and conditions:
     1. Exercise, Issuance of Certificates. The Holder may exercise this Warrant
at any time or from time to time on or after the Initial Exercise Date and on or
prior to the Expiration Date, for all or any part of the Warrant Shares (but not
for a fraction of a share) which may be purchased hereunder, as that number may
be adjusted pursuant to Section 4 of this Warrant. The Company agrees that the
Warrant Shares purchased under this Warrant shall be and are deemed to be issued
to the Holder hereof as the record owner of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered,
properly endorsed, the completed and executed Notice of Subscription delivered,
and payment made for such Warrant Shares (such date, a “Date of Exercise”).
Certificates for the Warrant Shares so purchased, together with any other
securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company’s expense as soon as practicable after the rights represented by this
Warrant have been so exercised, but in any event not later than the third
trading day following the Date of Exercise. In case of a purchase of less than
all the Warrant Shares which may be purchased under this Warrant, the Company
shall cancel this Warrant and execute and deliver to the Holder hereof within a
reasonable time a new Warrant or Warrants of like tenor for the balance of the
Warrant Shares purchasable under the Warrant surrendered upon such purchase.
Each stock certificate so delivered shall be registered in the name of such
Holder and issued with or without legends in accordance with the Subscription
Agreement pursuant to which this Warrant was originally issued (the
“Subscription Agreement”).
     2. Cashless Exercise during Restrictive Event.

 



--------------------------------------------------------------------------------



 



          2.1. Cashless Exercise. If a “Restrictive Event” (as defined below)
exists at a time when this Warrant is exercised, then the Warrant shall be
exercised at such time only by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

  (A)   = the closing price of the Company’s Class A Common Stock (the “Common
Stock”) on the business day immediately prior to the Exercise Date (the “Fair
Market Value”);     (B)   = the Exercise Price of the Warrants, as adjusted; and
    (X)   = the number of Warrant Shares issuable upon exercise of the Warrants
in accordance with the terms of this Warrant.

          2.2. Company-Elected Conversion. The Company shall provide to the
Holder prompt written notice of any time that the Company is unable to issue
Warrant Shares because (a) the Securities and Exchange Commission (the
“Commission”) has issued a stop order with respect to the Registration Statement
(as defined in the Subscription Agreement), (b) the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, (c) the Company has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently
or (d) for any other reason (each, a “Restrictive Event”). To the extent that a
Restrictive Event occurs after the Holder has exercised this Warrant in
accordance with Section 1 but prior to the delivery of the Warrant Shares, the
Company shall (i) if the Fair Market Value of the Warrant Shares is greater than
the Exercise Price, provide written notice to the Holder that the Company will
deliver that number of Warrant Shares to the Holder as should be delivered in a
“cashless exercise” in accordance with Section 2.1, and return to the Holder all
consideration paid to the Company in connection with the Holder’s attempted
exercise of this Warrant pursuant to Section 1 (a “Company-Elected Conversion”),
or (ii) at the election of the Holder to be given within five (5) days of
receipt of notice of a Company-Elected Conversion, the Holder shall be entitled
to rescind the previously submitted Notice of Exercise and the Company shall
return all consideration paid by Holder for such shares upon such rescission.
     3. Shares to be Fully Paid; Reservation of Shares. The Company covenants
and agrees that all Warrant Shares, will, upon issuance and, if applicable,
payment of the applicable Exercise Price, be duly authorized, validly issued,
fully paid and non-assessable, and free of all preemptive rights, liens and
encumbrances, except for restrictions on transfer provided for herein. The
Company shall at all times reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of providing for the exercise of
the rights to purchase all Warrant Shares granted pursuant to this Warrant, such
number of shares of Common Stock as shall, from time to time, be sufficient
therefor.
     4. Adjustment of Exercise Price and Number of Shares. The Exercise Price
and the total number of Warrant Shares shall be subject to adjustment from time
to time upon the occurrence of certain events described in this Section 4. Upon
each adjustment of the Exercise Price, the Holder of this Warrant shall
thereafter be entitled to purchase, at the Exercise Price

2



--------------------------------------------------------------------------------



 



resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.
          4.1. Subdivision or Combination of Stock. In the event the outstanding
shares of the Company’s Common Stock shall be increased by a stock dividend
payable in Common Stock, stock split, subdivision, or other similar transaction
occurring after the date hereof into a greater number of shares of Common Stock,
the Exercise Price in effect immediately prior to such subdivision shall be
proportionately reduced and the number of Warrant Shares issuable hereunder
proportionately increased. Conversely, in the event the outstanding shares of
the Company’s Common Stock shall be decreased by reverse stock split,
combination, consolidation, or other similar transaction occurring after the
date hereof into a lesser number of shares of Common Stock, the Exercise Price
in effect immediately prior to such combination shall be proportionately
increased and the number of Warrant Shares issuable hereunder proportionately
decreased.
          4.2. Reclassification. If any reclassification of the capital stock of
the Company or any reorganization, consolidation, merger, or any sale, lease,
license, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all, of the business and/or assets of the
Company (each, a “Reclassification Event”) shall be effected in such a way that
holders of Common Stock shall be entitled to receive stock, securities, or other
assets or property, then, as a condition of such Reclassification Event lawful
and adequate provisions shall be made whereby the Holder hereof shall thereafter
have the right to purchase and receive (in lieu of the shares of Common Stock of
the Company immediately theretofore purchasable and receivable upon the exercise
of the rights represented hereby) such shares of stock, securities, or other
assets or property as may be issued or payable with respect to or in exchange
for a number of outstanding shares of such Common Stock equal to the number of
shares of such stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby. In any Reclassification Event,
appropriate provision shall be made with respect to the rights and interests of
the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of Warrant Shares), shall thereafter be applicable, as nearly as may be,
in relation to any shares of stock, securities, or assets thereafter deliverable
upon the exercise hereof.
          4.3. Notice of Adjustment. Upon any adjustment of the Exercise Price
or any increase or decrease in the number of Warrant Shares, the Company shall
give written notice thereof at the address of such Holder as shown on the books
of the Company. The notice shall be prepared and signed by the Company’s Chief
Executive Officer or Chief Financial Officer and shall state the Exercise Price
resulting from such adjustment and the increase or decrease, if any, in the
number of shares purchasable at such price upon the exercise of this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.
     5. Redemption.

3



--------------------------------------------------------------------------------



 



          5.1. Subject to the provisions of this Section 5, at any time after
the Initial Exercise Date, if (i) the last reported sale price of the Common
Stock on the principal stock exchange or quotation service on which the Common
Stock trades is greater than 400% of the Exercise Price (as the same may be
adjusted pursuant to Section 4 hereof) for at least twenty (20) trading days
during any consecutive sixty (60)-day period and (ii) the Company has fully
honored, in accordance with the terms of this Warrant, all Notices of
Subscription delivered prior to 5:00 p.m. (New York City time) on the Call Date
(as defined below), then the Company may redeem this Warrant at a price of $1.00
(the “Redemption Price”). To exercise this right, the Company shall, not less
than thirty (30) days prior to the Call Date, deliver to the Holder an
irrevocable written notice (the “Call Notice”) informing the Holder that the
Common Stock has traded at the required levels for the specified time periods
and specifying the date on which the Company shall redeem this Warrant in
accordance with this Section 5 (the “Call Date”). If the Warrant is not
exercised on or before the Call Date, then this Warrant shall be cancelled at
5:00 p.m. (New York City time) on the Call Date, and the Company shall
thereafter deliver the Redemption Price to such Holder at its address of record.
The Company covenants and agrees that it will honor all Notices of Subscription
with respect to Warrant Shares that are tendered from the time of delivery of
the Call Notice through 5:00 p.m. (New York City time) on the Call Date. For the
avoidance of doubt, the Company’s delivery to Holder of the Redemption Price of
$1.00 shall be effective to redeem this Warrant in its entirety pursuant to this
Section 5.
          5.2. If (A) the Holder timely delivers to the Company a notice of
exercise and tenders the applicable purchase price on or before the Call Date,
and (B) the Company is unable to issue the full number of Warrant Shares
potentially issuable as of the Call Date solely due to the limitations in
Section 6.1 regarding the Holder’s acquisition of more than 19.99% of the
Company’s issued and outstanding Common Stock (without regard to any potential
lowering of the Maximum Percentage as permitted in Section 6.3), then in such
instance, the Company shall honor the exercise only to the extent allowed under
Section 6.1 based on the total shares outstanding at the close of business on
the Call Date and shall promptly return that portion of the exercise price not
applied to the purchase of Warrant Shares. The Warrant Shares that cannot be
acquired as of the Call Date shall remain issuable hereunder and the Warrant
shall not be redeemed with respect to those Warrant Shares.
     6. Limitation on Exercise.
          6.1. Holder’s 20% Restrictions. The Company shall not effect any
exercise of this Warrant, and the Holder shall not have the right to exercise
any portion of this Warrant, to the extent that as a result of giving effect to
such exercise, such Holder (together with such Holder’s affiliates, and any
other person or entity acting as a group together with such Holder or any of
such Holder’s affiliates) would beneficially own in excess of 19.99% (the
“Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned (directly or
indirectly through Warrant Shares or otherwise) by such Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, unexercised portion
of this Warrant beneficially owned by such Holder or any of its affiliates and
(B) exercise or conversion of the unexercised or unconverted

4



--------------------------------------------------------------------------------



 



portion of any other securities of the Company (including, without limitation,
any other preferred stock or warrants) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by such
Holder or any of its affiliates. The limitations contained in this Section 6.1
shall apply only to the extent required under NASDAQ Marketplace
Rule 4350(i)(1)(B). The provisions of this paragraph shall be implemented in a
manner otherwise than in strict conformity with the terms of this Section 6.1 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this Section 6.1 shall apply to a
successor Holder of this Warrant.
          6.2. Calculation of Ownership. Except as set forth in the preceding
Section, for purposes of this Section 6, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 6 applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Subscription shall be deemed to be such Holder’s determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 6, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of the Holder, the Company
shall within two trading days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by such Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.
          6.3. Reductions to Maximum Percentage. The Holder may, at any time and
upon providing the Company with written notice, lower the Maximum Percentage to
any percentage below 19.99% (such amount being the “Adjusted Maximum
Percentage”). Upon providing the Company with at least 61 days prior written
notice, the Holder may increase the Adjusted Maximum Percentage, up to 19.99% of
the shares of Common Stock outstanding immediately after giving effect to such
exercise.
          6.4. Liquidation Event. Notwithstanding the limitations set forth in
this Section 6, but subject to NASDAQ Marketplace Rule 4350(i)(1)(B), this
Warrant shall be fully

5



--------------------------------------------------------------------------------



 



exercisable upon a Liquidation Event (defined below). For purposes of this
Section 6.4, “Liquidation Event” shall mean the consummation of any of the
following transactions: (a) a merger or consolidation in which the Company is
not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the shareholders of the Company), (b) the sale of all or substantially all of
the assets of the Company, or (c) the acquisition, sale, or transfer of more
than 50% of the outstanding shares of the Company by tender offer or similar
transaction.
     7. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company on any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
     8. Compliance with Securities Act. The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant is being acquired for Holder’s own
account and not for any other person or persons, for investment purposes and
that it will not offer, sell, or otherwise dispose of this Warrant except under
circumstances which will not result in a violation of the Securities Act of 1933
or any applicable state securities laws.
     9. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against whom enforcement of the same is sought.
     10. Notices. Any notice, request, or other document required or permitted
to be given or delivered to the Holder hereof or the Company shall be delivered
by hand or messenger or shall be sent by certified mail, postage prepaid, or by
overnight courier to each such Holder at its address as shown on the books of
the Company or to the Company at its principal place of business or such other
address as either may from time to time provide to the other. Each such notice
or other communication shall be treated as effective or having been given:
(i) when delivered if delivered personally, (ii) if sent by registered or
certified mail, at the earlier of its receipt or three business days after the
same has been registered or certified as aforesaid, (iii) if sent by overnight
courier, on the next business day after the same has been deposited with a
nationally recognized courier service, or (iv) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:00 p.m. (New York
City time) on a trading day at a facsimile number as either may from time to
time provide to the other and a confirming copy of such notice is sent the same
day by first class mail.
     11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of this Warrant and the transactions herein contemplated
(“Proceedings”) (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of

6



--------------------------------------------------------------------------------



 



New York (the “Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any Proceeding, any claim that it is not personally subject to the jurisdiction
of any Court, or that such Proceeding has been commenced in an improper or
inconvenient forum. Each party hereto hereby irrevocably waives personal service
of process and consents to process being served in any such Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby. If either party shall commence a Proceeding to enforce any
provisions of this Warrant, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such Proceeding.
     12. Lost or Stolen Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation, upon surrender and cancellation of such Warrant, the
Company, at its expense, will make and deliver a new Warrant, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Warrant.
     13. Fractional Shares. No fractional shares shall be issued upon exercise
of this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder entitled to such fraction a sum in cash equal to such fraction
(calculated to the nearest 1/100th of a share) multiplied by the then effective
Exercise Price on the date the Notice of Subscription is received by the
Company.
     14. Acknowledgement. Upon the request of the Holder, the Company will at
any time during the period this Warrant is outstanding acknowledge in writing,
in form satisfactory to Holder, the continued validity of this Warrant and the
Company’s obligations hereunder.
     15. Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of the Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant,
and shall be enforceable by any such Holder.
     16. Severability of Provisions. In case any one or more of the provisions
of this Warrant shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Warrant shall
not in any way be affected or impaired thereby and the parties will attempt in
good faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its officer, thereunto duly authorized on this ___ day of April 2008.

            Avanir Pharmaceuticals,
a California corporation
      By:           Keith A. Katkin        President and Chief Executive
Officer   

 



--------------------------------------------------------------------------------



 



         

NOTICE OF SUBSCRIPTION
(To be signed only upon exercise of Warrant)
To:      Avanir Pharmaceuticals
     The undersigned, the holder of the attached Class A Common Stock Warrant,
hereby elects to exercise the purchase right represented by such Warrant for,
and to purchase thereunder,                                         1 shares of
Class A Common Stock of Avanir Pharmaceuticals and either (check one):
                          makes payment of $                     therefor; or
                          makes a “cashless exercise” as required by Section 2
of the Warrant.
     By its delivery of this Notice of Subscription, the undersigned represents
and warrants to the Company that in giving effect to the exercise evidenced
hereby the Holder will not beneficially own in excess of the number of shares of
Common Stock (determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934) permitted to be owned under Warrant to which this notice
relates.

                  The undersigned requests that certificates for such shares be
issued in the name of, and delivered
to:
                        whose address is:
                                                                  
                                                                             
                          .

             
DATED:
           
 
           
 
                              (Signature must conform in all respects to name of
Holder as specified on the face of the Warrant)
 
           
 
      Name:    
 
           
 
           
 
      Title:    
 
           

 

1   Insert here the number of shares called for on the face of the Warrant (or,
in the case of a partial exercise, the portion thereof as to which the Warrant
is being exercised), in either case without making any adjustment for any stock
or other securities or property or cash which, pursuant to the adjustment
provisions of the Warrant, may be deliverable upon exercise.

 